Opinion filed December 16, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00087-CV
                                        __________

                          MICHEAL RALSTON, Appellant

                                              V.

                        DENISE UPFOLD ET AL, Appellees


                          On Appeal from the 259th District Court

                                      Jones County, Texas

                                  Trial Court Cause No. 021970


                          MEMORANDUM OPINION
       Micheal Ralston sued Denise M. Upfold, Roxann D. Martinez, and Janay B. Williams for
unlawfully appropriating seventy-six photographs, eight role playing books, and one wireless
notebook. Ralston alleged that the taking occurred while he was confined in the French M.
Robertson Unit and while the defendants were employed as correctional officers. Ralston sought
$288.75 in actual damages as well as $1,000 in punitive damages from each defendant. The trial
court granted the defendants’ motion to dismiss pursuant to TEX. CIV. PRAC. & REM. CODE
ANN. ch. 14 (Vernon 2002). We affirm.
       On appeal, Ralston contends that the trial court abused its discretion by dismissing
without conducting a hearing first and by failing to enter specific findings on his allegations
concerning violations of the Texas Theft Liability Act, TEX. CIV. PRAC. & REM. CODE
ANN. ch. 134 (Vernon 2005). Ralston also argues that he has a cognizable claim under the Texas
Liability Act.
       Pursuant to Section 14.008(a), the trial court may but is not required to conduct a hearing.
In its order, the trial court stated that appellant had failed to comply with the requirements of
Chapter 14. The record supports the trial court’s findings. Moreover, the record does not
support Ralston’s arguments that the trial court abused its discretion or that he alleged a cause of
action under Section 134.001. All of Ralston’s contentions have been considered, and each is
overruled.
       The order of the trial court is affirmed.


                                                             PER CURIAM


December 16, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2